COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00544-CR


Clifford Oran Craig                        §    From the 297th District Court

                                           §    of Tarrant County (0248136R)

v.                                         §    February 20, 2014

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM